Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 9, 2015, by and among HOSPITALITY PROPERTIES TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of January 8, 2014 (as amended and as in effect immediately prior to
the effectiveness of this Amendment, the “Credit Agreement”);

 

WHEREAS, as permitted by Section 2.16. of the Credit Agreement, the Borrower has
requested that the Lenders identified on Schedule I attached hereto increase the
aggregate principal amount of the Revolving Commitments to an aggregate
principal amount not to exceed $1,000,000,000.00; and

 

WHEREAS, as permitted by Section 12.6. of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement to increase in the Revolving
Commitments subject to the terms and conditions of this Amendment and the Credit
Agreement as amended by this Amendment (the Credit Agreement as so amended, the
“Amended Credit Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is amended as
follows:

 

(a)                               The Credit Agreement is hereby amended by
adding the following new defined terms to Section 1.1. thereof in the
appropriate alphabetical order:

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“PNC” means PNC Bank, National Association

 

“RBC” means Royal Bank of Canada

 

“RMR” means The RMR Group LLC, formerly known as Reit Management Research LLC,
together with its successors and permitted assigns.

 

“RMR Inc.” means The RMR Group Inc., a Maryland corporation.

 

--------------------------------------------------------------------------------


 

“RMR Inc. Distribution” means the Borrower’s distribution of RMR Inc. shares in
accordance with Section 4.3 of the Transaction Agreement dated as of June 5,
2015, as in effect from time to time, among RMR, Reit Management & Research
Trust, RMR Inc. and the Borrower.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“Trading with the Enemy Act” has the meaning given to that term in Section 6.1
(y).

 

(b)                              The Credit Agreement is hereby amended by
restating each of the following definitions in Section 1.1. thereof in its
entirety as follows:

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated on or about June 5, 2015, as amended to
date, by and among the Borrower and RMR.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance of a Letter or Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period

 

- 2 -

--------------------------------------------------------------------------------


 

determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; (v) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP and (vi) in the case of Borrower
and its Subsidiaries, equity in the earnings (or loss) of Unconsolidated
Affiliates and RMR Inc. (but only in the case of RMR Inc., if RMR Inc. would be
an Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Inc. during such period; plus (c)  such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.  Straight
line rent leveling adjustments, deferred hotel operating income adjustments and
deferred percentage rent adjustments required under GAAP, and amortization of
intangibles pursuant to FASB ASC 805 and the like, shall be disregarded in
determinations of EBITDA.

 

“Issuing Bank” means each of Wells Fargo, PNC and RBC, in its capacity as an
issuer of Letters of Credit pursuant to Section 2.3. of the Credit Agreement.
Any reference to “the Issuing Bank” herein shall be deemed to refer to each
Issuing Bank, any Issuing Bank, the applicable Issuing Bank or all Issuing
Banks, as the context may require.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any

 

- 3 -

--------------------------------------------------------------------------------


 

other Loan Party to perform its obligations under any Loan Document to which it
is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6., or (ii) if such Lien is the responsibility of a financially
responsible Operator to discharge; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person and, in the
case of the Borrower or any Subsidiary, Liens granted by any tenant on its
leasehold estate in a Property which are subordinate to the interest of the
Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f); (e) deposits to
secure trade contracts (other than for Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (f) the lessor’s interest in
property leased to the Borrower or any of its Subsidiaries pursuant to a lease
permitted by this Agreement; (g) the interests of tenants, operators or managers
of Properties; (h) Liens on any assets of a TRS in favor of the Borrower or any
other Subsidiary; (i) Liens in favor of the Administrative Agent for the benefit
of the Lenders, the Issuing Bank and the Specified Derivatives Providers;
(j) Liens which are also secured by restricted cash or Cash Equivalents of equal
or greater value; (k) Liens securing judgments not constituting an Event of
Default under Section 10.1.(h); (l) Liens (i) of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(m) Liens (i) on earnest money deposits in connection with purchases and sales
of properties, (ii) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (n) Liens in favor
of the Borrower or any of its Subsidiaries; and (o) Liens arising from
precautionary UCC financing statement filings regarding operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

- 4 -

--------------------------------------------------------------------------------


 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and among RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, with respect to any Letter of Credit that, by its terms or
the terms of any application related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the Stated Amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.

 

“Swingline Commitment” means, with respect to a Swingline Lender, such Swingline
Lender’s obligation to make Swingline Loans pursuant to Section 2.4. in an
amount up to, but not exceeding, the amount provided for such Swingline Lender
in the first sentence of Section 2.4.(a), as such amount may be reduced from
time to time in accordance with the terms hereof.

 

“Swingline Lender” means each of Wells Fargo, PNC and RBC, each in its capacity
as a Lender to make Swingline Loans pursuant to Section 2.4., together with its
respective successors and assigns.  Any reference to “the Swingline Lender”
herein shall be deemed to refer to each Swingline Lender, any Swingline Lender,
the applicable Swingline Lender or all Swingline Lenders, as the context may
require.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) with respect to all Properties owned (or leased pursuant to a Ground
Lease) by the Borrower or any Subsidiary for one or more fiscal quarters,
Adjusted EBITDA attributable to such Properties for such period multiplied by
(ii) 4 and divided by (iii) the applicable Capitalization Rate; (b) the purchase
price paid for any Property acquired during such fiscal quarter or any of the
immediately preceding three fiscal quarters (less any amounts paid as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or other
similar arrangements but including amounts retained as Operator Deposits and
prior to allocations of property purchase prices pursuant to FASB ASC 805 and
the like); provided that (x) once any such Property is included in the
determination of Total Asset Value pursuant to the preceding clause (a) it may
not thereafter be included under this clause (b) and (y) any Property the value
of which was determined under clause (a) of this definition in the Existing
Credit Agreement may not be valued under this clause (b); (c) the value of the
Borrower’s equity Investments in RMR Inc. as of the end of such fiscal quarter,
such value determined (x) until the RMR Inc. Distribution, at cost and (y) after
the RMR Inc. Distribution, at the lower of cost or Fair Market Value; (d) all
cash and cash equivalents; (e) accounts receivable that are not (i) owing in
excess of 90 days as of the end of such fiscal quarter or (ii) being contested
in writing by the obligor in respect thereof (in which case only such portion
being contested shall be excluded from Total Asset Value); (f) prepaid taxes and
operating expenses as of the end of such fiscal quarter; (g) the book value of
all Developable Property and Assets Under Development as of the end of such
fiscal quarter; (h) the book value of all other tangible assets (excluding land
or other real property) as of the end of such fiscal quarter; (i) the book

 

- 5 -

--------------------------------------------------------------------------------


 

value of all Mortgage Notes as of the end of such fiscal quarter; and (j) the
Borrower’s Ownership Share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.  To the extent
that the value of the Borrower’s equity Investments in RMR Inc. would in the
aggregate account for more than 3.0% of Total Asset Value, such excess shall be
excluded.  Notwithstanding the foregoing, for purposes of determining Total
Asset Value at any time, (i) the Borrower may, in addition to the Properties
referred to in the immediately preceding clause (b), include the purchase price
paid for any Property acquired during the period following the end of the fiscal
quarter most recently ended through the time of such determination (less any
amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements at the time of such
determination, but including amounts retained as Operator Deposits and prior to
allocations of property purchase prices pursuant to FASB ASC 805 and the like,
each at the time of such determination); provided, that if the Borrower elects
to include the purchase price paid for any Property acquired during the period
following the end of the fiscal quarter most recently ended through the time of
such determination as permitted by this clause (i), then the Borrower must
exclude from the determination of Total Asset Value the Adjusted EBITDA, the
purchase price or the book value, as applicable, of any Property disposed of by
the Borrower during such period and (ii) for purposes of the immediately
preceding clause (d), the amount of cash and cash equivalents shall be
calculated as of such date of determination rather than as of the end of the
fiscal quarter most recently ended.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, RMR Inc. shall not be considered to be an
Unconsolidated Affiliate of the Borrower or any of its Subsidiaries.

 

“Unencumbered Asset Value” means, on any date of determination, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the fiscal quarter most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for one or more fiscal
quarters of the Borrower, multiplied by (ii) 4 divided by (iii) the applicable
Capitalization Rate; (c) the purchase price paid for any Unencumbered Asset
acquired during such fiscal quarter or any of the immediately preceding three
fiscal quarters (less any amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements);
provided that (x) once any such Unencumbered Asset is included in the
determination of Unencumbered Asset Value pursuant to the preceding
clause (b) it may not thereafter be included under this clause (c) and (y) any
Unencumbered Asset the value of which was determined under clause (b) of this
definition in the Existing Credit Agreement may not be valued under this
clause (c); (d) the book value of all Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note
(i) where the obligor is more than 30 days past due with respect to any payment
obligation or (ii) secured by a Non-Domestic Property); and (e) the value of the
Equity Interests in RMR Inc. owned by the Borrower, such value determined at the
lower of cost or Fair Market Value, so long as such Equity Interests are not
subject to any Liens (other than Permitted Liens of the types described in
clauses (a) 

 

- 6 -

--------------------------------------------------------------------------------


 

through (c) or clauses (e) through (j) of the definition thereof) or to any
Negative Pledge (other than certain Negative Pledges permitted under clause
(iii) of Section 9.2(b)).  To the extent that (w) the sum of the book value of
Unencumbered Mortgage Notes would, in the aggregate, account for more than 10.0%
of Unencumbered Asset Value, such excess shall be excluded; (x) Properties
leased by the Borrower or a Wholly Owned Subsidiary pursuant to a Ground Lease
having a remaining term of less than 30 years (taking into account extensions
which may be effected by the lessee without the consent of the lessor) would, in
the aggregate, account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded; (y) Non-Domestic Properties would, in the aggregate,
account for more than 20.0% of Unencumbered Asset Value, such excess shall be
excluded; and (z) Other Properties would, in the aggregate, account for more
than 20.0% of Unencumbered Asset Value, such excess shall be excluded.  In
addition, to the extent that the value of the Equity Interests of RMR Inc. owned
by the Borrower would in the aggregate account for more than 3.0% of
Unencumbered Asset Value, such excess shall be excluded.  If an Unencumbered
Asset or Unencumbered Mortgage Note is not owned as of the last day of a quarter
then such asset shall be excluded from the foregoing calculations. 
Notwithstanding the foregoing, for purposes of determining Unencumbered Asset
Value at any time, (i) the Borrower may, in addition to the Unencumbered Assets
referred to in the immediately preceding clause (c), include the purchase price
paid for any Unencumbered Asset acquired during the period following the end of
the fiscal quarter most recently ended through the time of such determination
(less any such amounts paid during such period as a purchase price adjustment or
held in escrow at the time of such determination, retained as a contingency
reserve at the time of such determination, or subject to other similar
arrangements, each at the time of such determination); provided, that if the
Borrower elects to include the purchase price paid for any Unencumbered Asset
acquired during the period following the end of the fiscal quarter most recently
ended through the time of such determination as permitted by this clause (i),
then the Borrower must exclude from the determination of Unencumbered Asset
Value Adjusted EBITDA or the purchase price, as applicable, of any Unencumbered
Asset disposed of by the Borrower during such period and (ii) for purposes of
the immediately preceding clause (a), the amount of unrestricted cash shall be
calculated as of such date of determination rather than as of the end of the
fiscal quarter most recently ended.

 

“Unencumbered EBITDA” means, for a given period the sum of (a) the aggregate
Adjusted EBITDA attributable to the Unencumbered Assets and Unencumbered
Mortgage Notes and (b) cash dividends received by the Borrower or any of its
Subsidiaries from RMR Inc. during such period; provided that for purposes of
this definition, revenues of an applicable Person during any applicable period
constituting payments or accruals for payments of amounts more than 60 days past
due and any related reserves shall be excluded in the calculation of such
Person’s EBITDA for such period.

 

(c)                               The Credit Agreement is hereby amended by
restating Section 2.3. thereof in its entirety to read as follows:

 

Section 2.3.  Letters of Credit.

 

(a)                               Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.15., each
Issuing Bank, on behalf of the

 

- 7 -

--------------------------------------------------------------------------------


 

Revolving Lenders, agrees to issue for the account of the Borrower (which may be
issued in support of obligations of any Subsidiary of the Borrower) during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) 25.0% of the L/C Commitment Amount in the case of PNC and RBC and
50% of the L/C Commitment Amount in the case of Wells Fargo and (ii) the
Revolving Commitment of such Issuing Bank in its capacity as a Revolving
Lender.  The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit for all purposes of this Agreement.

 

(b)                              Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the
Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the Revolving Termination Date. Notwithstanding
the foregoing, a Letter of Credit may, as a result of its express terms or as
the result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”) so long as
the Borrower delivers to the Administrative Agent for the benefit of the
applicable Issuing Bank and the Revolving Lenders no later than 30 days prior to
the Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
Extended Letters of Credit remain outstanding.  If the Borrower fails to provide
Cash Collateral with respect to any Extended Letter of Credit by the date 30
days prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit. The initial Stated Amount
of each Letter of Credit shall be at least $500,000 (or such lesser amount as
may be acceptable to the applicable Issuing Bank, the Administrative Agent and
the Borrower).

 

(c)                               Requests for Issuance of Letters of Credit. 
The Borrower shall give an Issuing Bank and the Administrative Agent written
notice at least five (5) Business Days prior to the requested date of issuance
of a Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any

 

- 8 -

--------------------------------------------------------------------------------


 

event shall set forth with respect to such Letter of Credit the proposed
(i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the applicable Issuing Bank.  Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Article V, the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event shall
such Issuing Bank be required to issue the requested Letter of Credit prior to
the date five (5) Business Days (or such shorter time period as may be
acceptable to the applicable Issuing Bank) following the date after which such
Issuing Bank has received all of the items, if any, required to be delivered to
it under this subsection.  An Issuing Bank shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause such
Issuing Bank or any Revolving Lender to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the applicable Issuing Bank shall deliver
to the Borrower a copy of each issued Letter of Credit issued by it within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

 

(d)                              Reimbursement Obligations.  Upon receipt by an
Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, such Issuing Bank shall promptly notify the
Borrower and the Administrative Agent of the amount to be paid by such Issuing
Bank as a result of such demand and the date on which payment is to be made by
such Issuing Bank to such beneficiary in respect of such demand; provided,
however, that an Issuing Bank’s failure to give, or delay in giving, such notice
shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse each Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than as provided in this subsection).  Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to the Administrative Agent for
the account of each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.

 

(e)                               Manner of Reimbursement.  Upon its receipt of
a notice referred to in the immediately preceding subsection (d), the Borrower
shall advise the Administrative Agent and the applicable Issuing Bank whether or
not the Borrower intends to borrow hereunder to finance its obligation to
reimburse such Issuing Bank for the amount of the related demand for payment
and, if it does, the Borrower shall submit a timely request for such borrowing
as provided in the applicable provisions of this Agreement.  If the Borrower
fails to so advise the Administrative Agent and the applicable Issuing Bank, or
if the Borrower fails to reimburse the applicable Issuing Bank for a demand for
payment

 

- 9 -

--------------------------------------------------------------------------------


 

under a Letter of Credit by the date of such payment, the failure of which the
applicable Issuing Bank shall promptly notify the Administrative Agent, then
(i) if the applicable conditions contained in Article V. would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)                                Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by an Issuing Bank of a Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g)                               Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under Letters of Credit issued by an Issuing Bank against such
documents, such Issuing Bank shall only be required to use the same standard of
care as it uses in connection with examining documents presented in connection
with drawings under letters of credit in which it has not sold participations
and making payments under such letters of credit.  The Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, none of the Issuing Banks, the Administrative Agent
or any of the Lenders shall be responsible for, and the Borrower’s obligations
in respect of Letters of Credit shall not be affected in any manner by, (i) the
form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Banks, the Administrative Agent or the Lenders.  None of the above shall affect,
impair or prevent the vesting of any of the Issuing Banks’, the Administrative
Agent’s or any Lender’s rights or powers hereunder.  Any action taken or omitted
to be taken by an

 

- 10 -

--------------------------------------------------------------------------------


 

Issuing Bank under or in connection with any Letter of Credit issued by such
Issuing Bank, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
connection, the obligation of the Borrower to reimburse an Issuing Bank for any
drawing made under any Letter of Credit issued by such Issuing Bank, and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, any other Issuing Bank, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit or of the proceeds of any drawing under such Letter of
Credit; (G) payment by such Issuing Bank under any Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations.  Notwithstanding anything to the contrary contained
in this Section or Section 12.9., but not in limitation of the Borrower’s
unconditional obligation to reimburse an Issuing Bank for any drawing made under
a Letter of Credit as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, an Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, an Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, an Issuing Bank or
any Lender with respect to any Letter of Credit.

 

(h)        Amendments, Etc.  The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions

 

- 11 -

--------------------------------------------------------------------------------


 

had it originally been issued hereunder in such amended, supplemented or
modified form or (ii) the Administrative Agent and the applicable Revolving
Lenders, if any, required by Section 12.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).

 

(i)         Revolving Lenders’ Participation in Letters of Credit.  Immediately
upon (i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the date of issuance by an Issuing Bank of any Letter of Credit, each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (j) below, such Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit.  In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically and without any further action on the part of
such Issuing Bank, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)         Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of each
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by it to the extent such amount
is not reimbursed by the Borrower pursuant to the immediately preceding
subsection (d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Revolving Commitment Percentage of such drawing except as
otherwise provided in Section 3.9.(d).  If the notice referenced in the second
sentence of Section 2.3.(e) is received by a Revolving Lender not later than
12:00 p.m. Eastern time, then such Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 12:00 p.m. Eastern time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any

 

- 12 -

--------------------------------------------------------------------------------


 

Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit.  Each
such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

 

(k)        Information to Revolving Lenders.  Promptly following any change in
Letters of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time.  Upon the
request of any Revolving Lender from time to time, an Issuing Bank shall deliver
any other information reasonably requested by such Lender with respect to such
Letter of Credit then outstanding.  Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank or the Administrative Agent
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).

 

(l)         Extended Letters of Credit.  Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

(d)        The Credit Agreement is hereby amended by restating Section 2.4.
thereof in its entirety to read as follows:

 

(a)        Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.15., each Swingline Lender severally and
not jointly agrees to make Swingline Loans to the Borrower, during the period
from the Effective Date to but excluding the Swingline Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such lesser amount being referred to as the “Swingline Availability”
of a given Swingline Lender) of (i) $18,750,000 in the case of PNC and RBC and
$37,500,000 in the case of Wells Fargo and (ii) the commitment of such Swingline
Lender in its capacity as a Revolving Lender minus the aggregate outstanding
principal amount of the Revolving Loans made by such Swingline Lender.  If at
any time the aggregate principal amount of the Swingline Loans made by a
Swingline Lender outstanding at such time exceeds the Swingline Availability of
such Swingline Lender at such time, the Borrower shall immediately pay the
Administrative Agent for the account of such Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.

 

(b)        Procedure for Borrowing Swingline Loans.  The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan.  Each Notice of Swingline
Borrowing shall be delivered to the applicable Swingline Lender and the
Administrative Agent no later than

 

- 13 -

--------------------------------------------------------------------------------


 

2:00 p.m. Eastern time on the proposed date of such borrowing.  Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Swingline Borrowing sent to such Swingline Lender and
the Administrative Agent by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, the applicable Swingline Lender will make the proceeds of such
Swingline Loan available to the Administrative Agent at its Principal Office in
Dollars, in immediately available funds, for the account of the Borrower. The
amount so received by the Administrative Agent shall, subject to satisfaction of
the applicable conditions set forth in Section 5.2 for such borrowing, be made
available to the Borrower not later than 11:00 a.m. on such date if the
Swingline Lender and the Administrative Agent received such Notice of Swingline
Borrowing by 9:00 a.m. on such date, and otherwise not later than 4:00 p.m. on
such date, at the account specified by the Borrower in the Notice of Swingline
Borrowing.

 

(c)        Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Revolving Loans or at such other rate or rates as the Borrower and the
applicable Swingline Lender may agree (with written notice thereof to the
Administrative Agent) from time to time in writing.  Interest on a Swingline
Loan is solely for the account of the Swingline Lender that made such Swingline
Loan (except to the extent a Revolving Lender acquires a participating interest
in such Swingline Loan pursuant to the immediately following subsection (e)). 
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing (with written notice thereof to the Administrative Agent) in
connection with any particular Swingline Loan made by such Swingline Lender).

 

(d)        Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, or such other minimum amounts agreed to by a Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
that made such Swingline Loan and the Borrower may agree) and in connection with
any such prepayment, the Borrower must give the Swingline Lender that made such
Swingline Loan and the Administrative Agent prior written notice thereof no
later than 10:00 a.m. Eastern time on the date of such prepayment.  The
Swingline Loans owing to a Swingline Lender shall, in addition to this
Agreement, be evidenced by a Swingline Note in favor of such Swingline Lender
(unless such Swingline Lender shall have notified the Borrower and the
Administrative Agent that such Swingline Lender does not want to receive a
Swingline Note).

 

(e)        Repayment and Participations of Swingline Loans.  The Borrower agrees
to repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date on such demand is made.

 

- 14 -

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date (or such earlier date as the Swingline Lender
that made such Swingline Loan and the Borrower may agree in writing (with notice
thereof to the Administrative Agent)).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender that made
such Swingline Loan may, on behalf of the Borrower (which hereby irrevocably
directs each applicable Swingline Lender to act on its behalf for such purpose),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  Such Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
12:00 p.m. Eastern time on the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 2:00
p.m. Eastern time on the proposed date of such borrowing, each Revolving Lender
will make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan.  If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1. (e) or
(f)), or the termination of any Revolving Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the applicable Swingline Lender by any Revolving Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the applicable Swingline Lender’s demand therefor, and
until such time as such Lender makes the required payment, applicable Swingline
Lender shall be deemed to continue to have outstanding Swingline Loans in the
amount of such unpaid participation obligation for all purposes of the Loan
Documents (other than those

 

- 15 -

--------------------------------------------------------------------------------


 

provisions requiring the other Revolving Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the applicable Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

 

(e)        The Credit Agreement is hereby amended by restating the second
sentence of Section 3.5.(c) thereof in its entirety to read as follows:

 

In addition to such fees, the Borrower shall pay to an Issuing Bank solely for
its own account, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank in the amount provided in the Fee Letter; provided, however,
in no event shall the aggregate amount of such fee in respect of any Letter of
Credit be less than $1,000.

 

(f)        The Credit Agreement is hereby amended by restating
Section 6.1.(h) thereof in its entirety to read as follows:

 

(h)        Material Contracts.  Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts.

 

(g)        The Credit Agreement is hereby amended by restating
Section 6.1.(j) thereof in its entirety to read as follows:

 

(j)         Taxes.  All federal, state and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed (after taking into account any extensions of time within to file
such tax returns) have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.6.  As of the
Agreement Date, none of the United States income tax returns of the Borrower,
any other Loan Party or any other Subsidiary is under audit.  All charges,
accruals and reserves on the books of the Borrower, the other Loan Parties and
the other Subsidiaries in respect of any taxes or other governmental charges are
in accordance with GAAP.

 

(h)        The Credit Agreement is hereby amended by restating
Section 6.1.(l) thereof in its entirety to read as follows:

 

(l)         No Material Adverse Change.  Since December 31, 2012, there has been
no material adverse change in the consolidated financial condition, results of
operations or business of the Borrower and its consolidated Subsidiaries taken
as a whole.  Each of the Borrower, the other Loan Parties, and the Borrower and
its Subsidiaries taken as a whole, is Solvent.

 

(i)         The Credit Agreement is hereby amended by restating
Section 6.1.(y) thereof in its entirety to read as follows:

 

- 16 -

--------------------------------------------------------------------------------


 

(y)        Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of the
Borrower, any Subsidiary, any of their respective directors, or officers, or, to
the knowledge of the Borrower, any of the Borrower’s or any Subsidiary’s
employees and agents (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”).  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects.  None of the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person and none of the respective
directors, officers, or to the knowledge of the Borrower, employees or agents of
the Borrower or any of its Subsidiaries is a Sanctioned Person.

 

(j)         The Credit Agreement is hereby amended by restating Section 7.2.
thereof in its entirety to read as follows:

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.

 

(k)        The Credit Agreement is hereby amended by restating Section 7.6.
thereof in its entirety to read as follows:

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this

 

- 17 -

--------------------------------------------------------------------------------


 

Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

(l)         The Credit Agreement is hereby amended by restating Section 7.8.
thereof in its entirety to read as follows:

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness and for other general business purposes.

 

(m)       The Credit Agreement is hereby amended by restating Section 7.12.
thereof in its entirety to read as follows:

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

(n)        The Credit Agreement is hereby amended by restating
Section 7.13.(b) thereof in its entirety to read as follows:

 

(b)        The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects)  on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release. 
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the

 

- 18 -

--------------------------------------------------------------------------------


 

giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

 

(o)        The Credit Agreement is hereby amended by restating Section 8.2.
thereof in its entirety to read as follows:

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of Deloitte, Ernst & Young,
PricewaterhouseCoopers and KPMG shall be acceptable to the Administrative
Agent), whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit.  Together with such financial statements, the Borrower
shall deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel Pool
and each Hotel that is not in a Hotel Pool for such fiscal year to the extent
such information is obtained from Operators and such other information as the
Administrative Agent may reasonably request.

 

(p)        The Credit Agreement is hereby amended by restating
Section 8.4.(e) thereof in its entirety to read as follows:

 

(e)        To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;

 

(q)        The Credit Agreement is hereby amended by restating
Section 8.4.(o) thereof in its entirety to read as follows:

 

(o)        [Intentionally Omitted]

 

(r)        The Credit Agreement is hereby amended by restating
Section 9.2.(b) thereof in its entirety to read as follows:

 

- 19 -

--------------------------------------------------------------------------------


 

(b)        The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume
or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale or (iii) a Negative Pledge contained in
any agreement that evidences unsecured Indebtedness which contains restrictions
on encumbering assets that are substantially similar to those restrictions
contained in the Loan Documents.

 

(s)        The Credit Agreement is hereby amended by restating Section 9.3.
thereof in its entirety to read as follows:

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or in any other agreement (A) evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
(B) containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in
Section 9.1.(i) and Section 9.4. of this Agreement and Section 13 of the
Guaranty or, (ii) with respect to clause (d), customary provisions restricting
assignment of any agreement entered into by the Borrower, any other Loan Party
or any Subsidiary in the ordinary course of business.  Notwithstanding anything
to the contrary in the foregoing, the restrictions in this Section shall not
apply to any provision of any Guaranty entered into by the Borrower, any Loan
Party or any other Subsidiary relating to the Indebtedness of any Subsidiary
permitted to be incurred hereunder, which provision subordinates any rights of
Borrower, other Loan Party or any other Subsidiary to payment from such
Subsidiary to the payment in full of such Indebtedness.

 

(t)         The Credit Agreement is hereby amended by restating
Section 9.4.(a) thereof in its entirety to read as follows:

 

(a)        any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower), including, for the avoidance of
doubt, the sale, transfer or other

 

- 20 -

--------------------------------------------------------------------------------


 

disposition of the capital stock of or other Equity Interests in any Subsidiary
of the Borrower, so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence;

 

(u)        The Credit Agreement is hereby amended by restating Section 9.8.
thereof in its entirety to read as follows:

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s), (b) transactions among the Borrower and any Wholly Owned
Subsidiary or among Wholly Owned Subsidiaries or (c) (i) transactions in the
ordinary course of the Borrower, such other Loan Party or such Subsidiary and
(ii) pursuant to the reasonable requirements of the business of the Borrower,
such other Loan Party or such other Subsidiary and upon fair and reasonable
terms which are no less favorable to the Borrower, such other Loan Party or such
other Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate; provided, however, that the Borrower, a
Loan Party or any other Subsidiary may enter into an Operating Agreement with an
Affiliate outside of the ordinary course of business of the Borrower, such other
Loan Party or such other Subsidiary so long as such Operating Agreement complies
with the terms of the immediately preceding clause (c)(ii).

 

(v)        The Credit Agreement is hereby further amended by amending
Section 9.10. thereof to replace the words “establish an effective” with the
words “are intended to establish a”.

 

(w)      The Credit Agreement is hereby amended by adding the following
Section 9.11. to read as follows:

 

Section 9.11.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 

(x)        The Credit Agreement is hereby further amended by amending
Section 10.1(d)(i) thereof to replace the words “due and payable” with the words
“due and payable (after giving effect to any applicable grace or cure period)”.

 

(y)        The Credit Agreement is hereby amended by restating
Section 10.1(e) thereof in its entirety to read as follows:

 

- 21 -

--------------------------------------------------------------------------------


 

(e)        Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan Party
or any other Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall:  (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(z)        The Credit Agreement is hereby amended by restating
Section 10.1(f) thereof in its entirety to read as follows:

 

(f)        Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total Asset Value, or (z) a Subsidiary (other than an
Excluded Subsidiary all the Indebtedness of which is Nonrecourse Indebtedness)
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) in any court of competent jurisdiction seeking:  (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party(including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

- 22 -

--------------------------------------------------------------------------------


 

(aa)      The Credit Agreement is further amended by deleting Exhibit F attached
thereto and replacing it with Exhibit F attached hereto.

 

Section 2.  Accordion Exercise.  Upon the effectiveness of this Amendment,
(i) each of the Lenders set forth on Schedule I agrees that the amount of its
Revolving Commitment shall be increased by an amount equal to the “Amount of
Increase of Commitment”, if any, set forth for such Lender on Schedule I and
(ii) each Lender increasing the amount of its Revolving Commitment agrees to
make the payments required to be made by such Lenders under the fifth sentence
of Section 2.16. of the Credit Agreement.

 

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations set forth in Section 4
below and receipt by the Administrative Agent of the following, each of which
shall be in form and substance satisfactory to the Administrative Agent;

 

(a)        A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent, the Requisite Lenders, each Lender increasing its
Revolving Commitment, the Issuing Banks and the Swingline Lenders;

 

(b)        Replacement Revolving Notes executed by the Borrower, payable to each
new Revolving Lender and each Revolving Lender whose Revolving Commitment is
changing pursuant to this Amendment (but excluding any Revolving Lender that has
elected not to receive Revolving Notes) and Swingline Notes executed by the
Borrower to Wells Fargo, RBC and PNC (unless any Swingline Lender has elected
not to receive a Swingline Note);

 

(c)        A certificate of the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to the transactions hereby, that (i) no
Default or Event of Default shall be in existence and (ii) the representations
and warranties made or deemed made by the Borrower or any other Loan Party in
any Loan Document to which such Loan Party is a party shall be true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the date hereof except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement;

 

(d)        copies of all corporate, partnership or other necessary action taken
by the Borrower to authorize its execution and delivery of this Amendment, the
performance of this Amendment and the Credit Agreement as amended by this
Amendment, and the increase in the Commitments contemplated by this Amendment;

 

(e)        An opinion of counsel to the Borrower, addressed to the
Administrative Agent and the Lenders, covering such matters as reasonably
requested by the Administrative Agent;

 

(f)        Evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid; and

 

- 23 -

--------------------------------------------------------------------------------


 

(g)        Such other documents, agreements, instruments, certificates or other
confirmations as the Administrative Agent may reasonably request.

 

Section 4.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)        Authorization.  The Borrower has the right and power, and has taken
all necessary action to authorize it, to execute and deliver this Amendment and
to perform its obligations hereunder and under the Credit Agreement, as amended
by this Amendment, in accordance with their respective terms.  This Amendment
has been duly executed and delivered by a duly authorized officer of the
Borrower and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

(b)        Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party other than in favor of the Administrative Agent
for its benefit and the benefit of the Lenders and the Issuing Bank.

 

(c)        No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

Section 5.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment. This Amendment is a Loan Document.

 

Section 7.  Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

- 24 -

--------------------------------------------------------------------------------


 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendment contained herein shall be deemed to have
prospective application only.  The Credit Agreement (as amended hereby) is
hereby ratified and confirmed in all respects. Nothing in this Amendment shall
limit, impair or constitute a waiver of the rights, powers or remedies available
to the Administrative Agent or the Lenders under the Credit Agreement (as
amended hereby) or any other Loan Document.

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

 

[Signatures on Next Page]

 

- 25 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

 

Name:

Mark L. Kleifges

 

 

 

Title:

Treasurer & CFO

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, as a Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Anand J. Jobanputra

 

 

 

Name:

Anand J. Jobanputra

 

 

 

Title:

Senior Vice President

 

 

 

 

Hospitality Finance Group

 

 

 

 

Wells Fargo Bank, N. A.

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

ROYAL BANK OF CANADA, as an Issuing Bank and as a Swingline Lender

 

 

 

 

 

By:

/s/ Rina Kansagra

 

 

 

Name:

Rina Kansagra

 

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as a Swingline Lender

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

 

 

Name:

John R. Roach, Jr.

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ John Sletten

 

 

 

Name:

John Sletten

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ John Davies

 

 

 

Name:

John Davies

 

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John Rowland

 

 

 

Name:

John Rowland

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

 

Name:

Brian Tuerff

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Craig Aframe

 

 

 

Name:

Craig Aframe

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

 

Name:

Michael R. Mellott

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Michael King

 

 

 

Name:

Michael King

 

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

 

Name:

Darlene Arias

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

 

Name:

Craig Pearson

 

 

 

Title:

Associate Director

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David W. Heller

 

 

 

Name:

David W. Heller

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

FIRST TENNESSEE BANK N.A.

 

 

 

 

 

By:

/s/ Jean Brennan

 

 

 

Name:

Jean Brennan

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments

 

 

 

Revolving Lenders

Amount of Increase of
Commitment

 

Revolving
Commitment

Wells Fargo Bank, National Association

$29,750,000

$101,250,000

Royal Bank of Canada

$29,750,000

$101,250,000

PNC Bank, National Association

$29,750,000

$101,250,000

Bank of America, N.A.

$29,750,000

$101,250,000

Mizuho Bank, Ltd.

$29,500,000

$77,500,000

Citibank, N.A.

$31,500,000

$60,500,000

Regions Bank

 

$59,000,000

RBS Citizens, N.A.

 

$54,000,000

Morgan Stanley Bank, N.A.

$25,000,000

$50,000,000

UBS AG, Stamford Branch

$25,000,000

$50,000,000

Sumitomo Mitsui Banking Corporation

 

$48,000,000

Compass Bank

$15,000,000

$47,000,000

U.S. Bank National Association

 

$32,000,000

Santander Bank N.A.

 

$22,000,000

Bank Hapoalim B.M.

 

$19,000,000

Land Bank of Taiwan Los Angeles Branch

 

$12,750,000

Mega International Commercial Bank Co., Ltd. New York Branch

 

$12,750,000

First Tennessee Bank N.A.

$5,000,000

$11,250,000

Bank of Taiwan, Los Angeles Branch

 

$10,750,000

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$9,500,000

Comerica Bank

 

$9,500,000

Taiwan Cooperative Bank, Los Angeles Branch

 

$6,250,000

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$3,250,000

TOTAL

$250,000,000.00

$1,000,000,000.00

 

--------------------------------------------------------------------------------


 

Exhibit F

 

[Notice of Swingline Borrowing]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

____________, 20___

 

[[RBC/PNC]

 

______________

 

______________

 

______________]1

 

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  __________

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 8, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                    Pursuant to Section 2.4.(b) of the Credit
Agreement, the Borrower hereby requests that the [Wells Fargo][RBC][PNC] make a
Swingline Loan to the Borrower in an amount equal to $___________________2.

 

2.                                    The Borrower requests that such Swingline
Loan be made available to the Borrower on ____________, 20___3.

 

3.                                    The Borrower requests that the proceeds of
such Swingline Loan be made available to the Borrower by
_______________________________________.

 

4.                                    The proceeds of this borrowing of such
Loans will be used for ____________________________, which is consistent with
the terms of Section 7.8. of the Credit Agreement.

 

--------------------------------------------------------------------------------

1  If the Swingline Lender selected by the Borrower to make a Swingline Loan is
either RBC or PNC, notice must also be given to Wells Fargo, in its capacity as
Administrative Agent.

 

2  Each Swingline Loan shall be in the minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender, the Administrative Agent and the Borrower.

 

3  Must be a Business Day

 

F-1

--------------------------------------------------------------------------------


 

5.                                    Account information where Swingline Loan
proceeds should be disbursed:

 

 

 

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and immediately after giving effect to the making of
such Swingline Loan, (a) no Default or Event of Default exists or would exist,
and none of the limits specified in Section 2.15. of the Credit Agreement would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent, the Swingline Lender and the
Lenders that all conditions to the making of the requested Swingline Loan
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------